Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: INFORMATION PROCESSING METHOD AND INFORMATION PROCESSING APPARATUS FOR ABNORMALITY DETECTION
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of collecting, analyzing, manipulating and reporting data without significantly more. See Berkheimer (Fed. Cir. 2018). See attached 2019 Revised Patent Subject Matter Eligibility Guidance Appendix 1 pages 30-41.
	Claim 1 recites the following:
	An information processing method executed by a computer, the information processing method comprising: [Additional elements that do not amount to more than the judicial exception]
	detecting occurrence of an abnormality based on information including operation management information related to performance of a management target apparatus periodically collected from the management target apparatus; [Abstract idea of collecting and analyzing data]
	estimating a type of a failure based on contents of the abnormality; [Abstract idea of analyzing data]

	determining whether the cause corresponding to the estimated type is specified or whether the type corresponding to the specified cause is estimated; and [Abstract idea of analyzing data]
	changing the parameter for analysis according to a priority order of a parameter corresponding to the estimated type or the specified cause when the cause corresponding to the estimated type is not specified or the type corresponding to the specified cause is not estimated as a result of the determination. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor or memory.
	Claim 2 recites the following:
	The information processing method according to claim 1, wherein the determining includes determining whether a timing of detecting the occurrence of the abnormality and a timing of specifying the cause are matched, and whether the specified cause causes the estimated type. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the 
	Claim 3 recites the following:
	The information processing method according to claim 1, wherein the changing includes:
	changing the parameter for analysis so that the cause corresponding to the estimated type is specified or the type corresponding to the specified cause is estimated, and [Abstract idea of analyzing and manipulating data]
	confirming the change of the parameter for the analysis when there is no change in results of detecting abnormality occurrence in the past and specifying a failure cause in the past, by using the parameter for analysis after the change. [Abstract idea of analyzing and manipulating data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports data. In other words, it is just generic analysis using a computer. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim merely recites generic computer components to implement the idea, i.e., computer, processor or memory.
	Claim 4 recites the following:
	The information processing method according to claim 1, further comprising: storing information on an effect exhibited by changing the parameter for analysis in the changing; [Abstract idea of analyzing and manipulating data]
	and determining the priority order based on the stored information. [Abstract idea of analyzing data]
	This judicial exception is not integrated into a practical application because the idea does not improve the claimed “computer” itself. The computer merely collects, analyzes, manipulates and reports 
	Claims 5-8 are rejected based on similar rationale given to claims 1-4.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cohen et al. US 2014/0372347 (hereinafter “Cohen”).
	Regarding claim 1, Cohen teaches:
	An information processing method executed by a computer, the information processing method comprising: [0013: “Various examples herein were developed in an effort for facilitating identifying, using a physical computing system…”]
	detecting occurrence of an abnormality based on information including operation management information related to performance of a management target apparatus periodically collected from the management target apparatus; [0013: “Various examples herein were developed in an effort for facilitating identifying, using a physical computing system, appropriate actions for addressing an anomaly associated with an execution of an application in a cloud computing system”; and 0014: “An example of an implementation includes determining whether a set of quantified metrics corresponds to 
	estimating a type of a failure based on contents of the abnormality; [0014: “A set of quantified metrics refers to an aggregate of one or more metrics that are measured or estimated during execution of the application”; and 0015: “In some implementations, a set of quantified metrics is collected and converted into a signature representing a state of resources of a cloud computing system executing an application. A signature may be associated with a specific anomaly by including information related to the anomaly in the signature, e.g., a flag indicating which metrics correspond to an abnormal behavior.”]
	analyzing the operation management information by using a parameter for analysis to specify a cause of the failure of the management target apparatus; [0015: “Signatures may be determined without being related to an anomaly, such as when an application is being executed in a cloud computing system according to a normal behavior. A "normal" signature may be used, for example, to determine, e.g., by comparison with another signature, whether a specific resource state corresponds to an anomaly;”]
	determining whether the cause corresponding to the estimated type is specified or whether the type corresponding to the specified cause is estimated; and [0014: “A set of quantified metrics refers to an aggregate of one or more metrics that are measured or estimated during execution of the application”; and 0015: “In some implementations, a set of quantified metrics is collected and converted into a signature representing a state of resources of a cloud computing system executing an application. A signature may be associated with a specific anomaly by including information related to the anomaly in the signature, e.g., a flag indicating which metrics correspond to an abnormal behavior.”]	changing the parameter for analysis according to a priority order of a parameter corresponding to the estimated type or the specified cause when the cause corresponding to the estimated type is not specified or the type corresponding to the specified cause is not estimated as a result of the 
	Regarding claim 2, Cohen teaches: The information processing method according to claim 1, wherein the determining includes determining whether a timing of detecting the occurrence of the abnormality and a timing of specifying the cause are matched, and whether the specified cause causes the estimated type. [0014: “A metric refers to any measurable feature (or any feature that can be estimated) of resources in a cloud computing system supporting execution of the application. For instance, server response time or pages served per time period are examples of metrics… An anomaly may correspond to a deviation of one or more quantified metrics from a normal behavior.”]
	Regarding claim 4, Cohen teaches: The information processing method according to claim 1, further comprising: storing information on an effect exhibited by changing the parameter for analysis in the changing; [0027: “Data store 124 represents, generally, any memory configured to store data that can be accessed by action identifying device 114 in the performance of its functions.” Also see paragraph 0015]
	and determining the priority order based on the stored information. [0015: “A "normal" signature may be used, for example, to determine, e.g., by comparison with another signature, whether a specific resource state corresponds to an anomaly; another example is for training a classifier that maps a set of quantified metrics to a result of performing an action.” In other words, a signature corresponds to a specific type of anomaly. Accordingly, a normal signature is used in comparison with another signature in order to predict (i.e., estimate) a specific type of anomaly.]
	Claims 5-6 and 8 are rejected based on the same citations and rationale given to claims 1-2 and 4.
Allowable Subject Matter
Claims 3 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 3 recites the following:
	The information processing method according to claim 1, wherein the changing includes:
	changing the parameter for analysis so that the cause corresponding to the estimated type is specified or the type corresponding to the specified cause is estimated, and
	confirming the change of the parameter for the analysis when there is no change in results of detecting abnormality occurrence in the past and specifying a failure cause in the past, by using the parameter for analysis after the change.
	Generally the prior art teaches detecting and correcting anomalies in a cloud computing system. The claimed builds on the prior art and outlines a further specification of  confirming the change of the parameter for the analysis when there is no change in results of detecting abnormality occurrence in the past and specifying a failure cause in the past, by using the parameter for analysis after the change. Claim 7 recites similarly to claim 3.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN D GIBSON whose telephone number is (571)431-0699.  The examiner can normally be reached on Monday - Friday 8:00 A.M.-4:00 P.M..

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYCE P BONZO can be reached on (571)-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN D GIBSON/Primary Examiner, Art Unit 2113